DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/961,610 filed on January 27, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-9, 12-15 and 18-19 are still pending, with claims 1, 8 and 14 being currently amended. Claims 5, 10-11 and 16-17 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed January 27, 2021, with respect to the 103 rejections of claims 1-4, 6-9, 12-15 and 18-19 have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-9, 12-15 and 18-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, 12-15 and 18-19 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a heater configured to warm liquid of the liquid cooled charging cable passed through the heater when the electric vehicle charging station is not in use” in combination with all the other elements recited in claim 1.

Claims 8 and 14 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1. 
Claims 9, 12-13, 15 and 18-19, being dependent on claims 8 or 14 are allowable for the same reasons as claims 8 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859